DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.
 
Response to Arguments
	Applicant’s arguments concerning the previous indefiniteness rejections under 35 U.S.C. § 112 have been fully considered and are persuasive. Claims 21 and 27 have been cancelled, and thus the rejections are moot and are withdrawn. 
Applicant’s arguments concerning the previous obviousness rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. Independent claims 1, 16 and 18 have each been amended to recite further structural limitations which are not addressed by either Dietrich or Cartledge for the reasons explained by Applicant. Accordingly, the previous obviousness rejections are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record are considered to be Dietrich and Cartledge as explained in the July 27, 2020 Final Office Action. A complete explanation of the relevance of those references may be found in that action, and additional clarification can be obtained from Applicant’s subsequent remarks dated November 12, 2020. Independent claims 1, 16 and 18 now each recite a total combination of limitations that cannot properly be anticipated or rendered obvious by Dietrich and/or Cartledge. After additional search and consideration, no other individual or combination of references could be found which could support a proper anticipation or obviousness rejection. Accordingly, claims 1, 16 and 18 (and their respective dependent claims) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, January 30, 2021